      Case 19-21083-tnw        Doc 20     Filed 10/28/19 Entered 10/28/19 14:45:48               Desc Main
                                          Document     Page 1 of 1


                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF KENTUCKY
                                           COVINGTON DIVISION


                IN RE:
                DANIEL J. STRICKLAND                                      CASE NO. 19-21083
                AND
                SHARON K. STRICKLAND
                DEBTORS                                                   CHAPTER 7


                                       ORDER ON MOTION TO CONVERT

                      Debtors, through counsel, having filed a Motion to Convert their current
                Chapter 7 case to a case under Chapter 13, and no Objections being filed;
                      IT IS HEREBY ORDERED that this case be converted to Chapter 13.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                          Signed By:
                                                          Tracey N. Wise
                                                          Bankruptcy Judge
                                                          Dated: Monday, October 28, 2019
                                                          (tnw)
